ORDER
PER CURIAM:
Calvin Williams pled guilty in the Circuit Court of Jackson County to two criminal charges under § 191.677, RSMo: one count of recklessly infecting another person with the human immunodeficiency virus (“HIV”); and one count of recklessly exposing another person to such an infection. Williams received a thirty-year sentence for the former offense, and a fifteen-year sentence for the latter; the court ordered the sentences to be served consecutively. Williams moved for post-conviction relief, arguing that he was induced to plead guilty by the false assurances of his plea counsel that he would receive either probation or a less severe sentence. The motion court denied Williams’ claim after an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this *680order has been provided to the parties. Rule 84.16(b).